Citation Nr: 0927940	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  04-20 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.

3.  Entitlement to a rating in excess of 20 percent for 
hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from April 1967 to 
April 1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

A hearing was held before the undersigned Acting Veterans Law 
Judge in July 2007.  In a May 2008 decision, the Board, in 
relevant part, reopened the claims for service connection for 
cervical spine and lumbar spine disorders and denied the 
claims on the merits, and granted a 20 percent (but no 
higher) rating for the service-connected hypertension.  The 
Veteran appealed these determinations to the United States 
Court of Appeals for Veterans Claims (Court).  In March 2009, 
the Court granted the parties' Joint Motion, vacated those 
portions of the Board's May 2008 decision that denied service 
connection for cervical and lumbar spine disorders and denied 
a rating in excess of 20 percent for hypertension, and 
remanded the issues to the Board for further action 
consistent with the directives in the Joint Motion.  

The issues of entitlement to service connection for cervical 
and lumbar spine disorders are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  




FINDING OF FACT

During the appeal period, the Veteran's hypertension was 
manifested by diastolic pressure readings that are 
predominantly lower than 120.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
hypertension have not been met at any time during the appeal 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 
7101 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

In correspondence dated January 2003, March 2003, April 2003, 
June 2003, August 2004, and November 2005, VA satisfied its 
duty to notify the Veteran.  Specifically, the RO notified 
the Veteran of:  information and evidence necessary to 
substantiate his claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  Information pertaining to 
how disability ratings and effective dates are assigned were 
provided in conjunction with the Board's May 2007 remand for 
an additional hearing.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The Veteran has not received a letter that specifically met 
the requirements of Vazquez-Flores.  However, the Board may 
ascertain whether this error prejudiced him. 

In reviewing the record, the Board finds that the Veteran has 
demonstrated actual knowledge of the criteria for rating his 
service-connected hypertension throughout the appeal process.  
Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.  See Vazquez-Flores, supra, 
citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  
Therefore, the Board concludes that the notice error is 
harmless and has not prejudiced him in any way.  

For example, at his personal hearing in July 2007, the 
Veteran testified regarding his various blood pressure 
readings over the past two years.  At the hearing, he also 
submitted an extensive packet of materials related to his 
hypertension, including duplicate medical records, exhibits, 
and a chart of his blood pressure readings from 1985 through 
2007.  He also described his symptoms noting that he 
experienced "continued dizziness" and "fatigue" 
particularly when performing regular daily activities.  
Moreover, the Veteran was represented throughout his appeal, 
including by an attorney while his case was pending before 
the Court.  The Joint Motion prepared by the Veteran's 
attorney fully discussed what the evidence must show in order 
for the Veteran to be awarded a rating in excess of 20 
percent for his hypertension.  Therefore, the Board finds 
that there is sufficient evidence to support a finding that 
the Veteran and his representatives had actual knowledge of 
what was required to support a claim for an increased rating 
for hypertension - and any notification failure in this 
regard is harmless.  

In sum, the Veteran was provided with several different 
letters regarding the VCAA at different times; however, he 
was able to participate effectively in the processing of his 
claim as evidenced by his submission of evidence and his 
personal hearing testimony.  There is no indication in the 
record that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.  
Moreover, any defect in the notice is not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the claimant, and in fact, no prejudice 
regarding the notice provisions of the VCAA was referenced in 
the parties' March 2009 Joint Motion.  

Additionally, VA has done everything reasonably possible to 
assist the Veteran with respect to his claim for benefits 
addressed in the decision portion of this document in 
accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  
Service and VA, as well as private medical records, have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  At the 
personal hearing, the Board extensively advised the Veteran 
what types of evidence he needed to substantiate his claim.  
Subsequent to the Court's remand in March 2009, the Veteran 
and his attorney were afforded a period of 90 days to submit 
additional evidence in support of the claim.  In April 2009, 
the Veteran responded that he did not have anything else to 
submit.  Consequently, the Board finds that the duties to 
notify and assist have been met, with respect to the issue 
being finally decided in this appeal.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  

Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning a disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The Veteran's service-connected hypertension is currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  Diagnostic Code 7101 provides that 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) may be assigned a 10 percent 
evaluation where the diastolic pressure is predominantly 100 
or more, or; systolic pressure is predominantly 160 or more, 
or; a minimum 10 percent rating may be assigned for an 
individual with a history of diastolic blood pressure of 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent evaluation requires diastolic 
pressure of predominantly 110 or more; or systolic pressure 
predominantly 200 or more.  A 40 percent evaluation requires 
diastolic blood pressure of predominantly 120 or more.  
Finally, a 60 percent evaluation requires diastolic pressure 
of predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2008).  

The Diagnostic Code regarding hypertension was amended in 
2006.  See 71 Fed. Reg. 52,457-60 (Sept. 6, 2006).  Effective 
October 6, 2006, a note was added to Diagnostic Code 7101 
regarding separate evaluations for hypertension and other 
heart diseases.  However, the Veteran has not established 
service connection for any other heart disease; hence, this 
change in the regulation is inapplicable.  

In the May 2008 decision, the Board resolved reasonable doubt 
in the Veteran's favor and granted an increased 20 percent 
rating for his service-connected hypertension for the entire 
appeal period.  The Board also found that the evidence did 
not show that the Veteran exhibited blood pressure readings 
with a diastolic pressure of predominantly 120 or more to 
warrant the next higher 40 percent rating.  In the March 2009 
Joint Motion, the parties' asserted that the Board failed to 
address whether staged ratings were appropriate during any 
periods of time when the Veteran's diastolic blood pressure 
was reported to be greater than 120, citing to Fenderson v. 
West, 12. Vet. App. 119, 126 (1999).  

The Fenderson case pertains to claims involving initial 
ratings after a grant of service connection.  However, this 
case involves a claim for an increased rating as service 
connection for hypertension was initially granted in a July 
1971 rating decision.  The Veteran filed this current claim 
for an increased rating in December 2002.  Nevertheless, as 
noted above, the Hart, supra, decision is applicable and 
staged ratings may be assigned if warranted pursuant to that 
Court precedent.  

As outlined above, to warrant a 40 percent rating, the 
evidence must show the Veteran's blood pressure readings 
reveal diastolic blood pressure of predominantly 120 or more.  
Predominantly is defined in Webster's on-line dictionary as 
"much greater in number or influence."  

The Veteran filed his claim for an increased rating for 
hypertension in December 2002.  Consequently, the evidence 
that must be reviewed to ascertain whether the Veteran should 
be awarded a higher rating or a higher staged rating for his 
disability would be clinical records dated from December 2001 
to the present.  (See 38 C.F.R. § 3.400(o) (2008), providing 
that the effective date of an award of increased disability 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within one year from such date otherwise, 
date of receipt of claim).  Records dated prior to December 
2001 are relevant to show the entire history of disability, 
but are of minimal probative value in showing the level or 
severity of hypertension for the relevant rating period from 
December 2001 to the present.  

Private medical records dated from December 2001 through 
December 2002 reveal blood pressure readings with a diastolic 
pressure of less than 120.  For example, in December 2001, 
the systolic/diastolic blood pressure reading was 120/90.  In 
January 2002, it was 150/100.  In April 2002, it was 170/115.  
In May 2002, the Veteran reported that it had been 
fluctuating - the highest reading was 140/105 and the lowest 
reading was 120/95.  The reading at that evaluation was 
112/90.  In June 2002, it was 142/88 in the right arm and 
146/92 in the left arm.  In August 2002, he reported that his 
diastolic pressure was typically in the 90-100 range.  At 
that evaluation, it was reported to be 126/90.  In 
December 2002, it was recorded as 124/90 and 130/90.  

At a VA examination in May 2003, the Veteran's 
systolic/diastolic blood pressure readings were reported to 
be 150/96 on the left and 148/96 on the right.  It was noted 
that his blood pressure was taken on several occasions during 
the evaluation.  The diagnosis was essential hypertension.  

In a listing of VA vital signs from the Veteran's clinical 
records dated from December 2003 through November 2005 record 
24 blood pressure readings during that time.  Of the 24 
readings, only one - on March 28, 2004 - revealed a diastolic 
reading of 120 or more.  On that date, his blood pressure was 
198/126.  

In a blood pressure chart created by the Veteran which 
recorded blood pressure readings from January 1985 through 
January 2007, there are approximately 14 readings during the 
time period relevant to this appeal.  Because the results are 
charted, the exact readings are not reported.  It appears 
that of the 14 readings, six of the diastolic readings were 
below 120 and eight were at or over 120.  

VA and private medical reports dated from March 2006 through 
May 2007 reveal that the Veteran was seen in late August 2006 
for complaints of high blood pressure.  He reported that his 
diastolic reading was 124 the morning that he was seen and 
his blood pressure was record as 170/123 on August 24, 2006.  
However, subsequent readings reported in the records in 
August 2006 all showed a diastolic reading below 120.  Those 
systolic/diastolic blood pressure readings were as follows:  
178/119; 184/118; 143/96; 158/110.  In September 2006, his 
blood pressure was 178/118.  In November 2006, it was 
155/116.  On December 4, 2006, blood pressure readings of 
159/121 and 172/120 were noted.  However, subsequent readings 
that same day were 161/103 and 150/88.  A re-check on 
December 5, 2006 showed a blood pressure reading of 162/100.  
On December 13, 2006, blood pressure readings of 164/109 and 
169/117 were recorded.  

Systolic/diastolic blood pressure readings in records dated 
from January 2007 through May 2007 were as follows:  187/111; 
166/105; 187/111; 135/95; 136/78.  

In sum, the Board finds that the record does not support the 
assignment of a 40 percent rating for the Veteran's 
hypertension at any time during the appeal period.  The 
evidence cited and discussed above reveals that the Veteran's 
diastolic pressure is predominantly less than 120 - that is, 
there are a much greater number of readings reflecting this 
finding than the number of readings reflecting a diastolic 
pressure of 120 or more.  As such, it may not be concluded 
that the Veteran's hypertension is characterized by diastolic 
blood pressure readings of predominantly 120 or more.  The 
Veteran had occasional spikes in his diastolic pressure, 
notably during incidents in August and December 2006.  
However, his blood pressure returned to lower levels shortly 
after his medication was adjusted.  Hence, the Board finds 
that these incidents reflect a temporary increase, not a 
sustained increase in disability that would warrant the award 
of a staged higher rating.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim for a rating in excess of 
20 percent for hypertension is denied.  


ORDER

A rating in excess of 20 percent for hypertension is denied 
during the entire appeal period.  


REMAND

In the March 2009 Joint Motion, the parties agreed that VA 
did not provide the Veteran with an adequate medical opinion 
with regard to his claims for service connection for cervical 
and lumbar spine disorders.  Specifically, they noted that 
the February 2005 VA examiner concluded that the Veteran had 
no history of trauma in service.  However, a March 1971 
service treatment record noted that the Veteran had a lump on 
his back and back pain after falling on his back a month 
earlier.  

Because the February 2005 opinion was premised on an 
inaccurate factual basis, a remand is necessary so that 
another VA examination may be scheduled and an opinion based 
on a full and complete review of the record obtained in 
accordance with 38 U.S.C.A. § 5103A(a)(1).  

Accordingly, the issues of service connection for a cervical 
spine disorder and service connection for a lumbar spine 
disorder are REMANDED for the following action:

1.  Copies of all outstanding records of 
treatment received by the Veteran for his 
cervical and lumbar spine disabilities 
dated from May 2007 to the present from VA 
and non-VA medical providers should be 
obtained and associated with the claims 
files.  

2.  The Veteran should be scheduled for a 
VA examination to ascertain the nature and 
etiology of his currently claimed cervical 
and lumbar spine disabilities.  The 
relevant evidence in the claims folder 
should be made available for review of the 
case.  A notation to the effect that this 
record review took place should be included 
in the report.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
that any currently diagnosed cervical and 
lumbar spine disabilities is/are related to 
the Veteran's active military service, 
including the 1971 incident.  Opinions 
should be provided based on the results of 
examination, a review of the evidence of 
record (in particular the March 1971 
service treatment record noting that the 
Veteran had a lump on his back and back 
pain after falling on his back a month 
earlier, and the clinical records and 
opinions of Dr. Silverman), and sound 
medical principles.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues of entitlement to service 
connection for cervical and lumbar spine 
disabilities should be readjudicated with 
consideration of all the evidence of 
record.  If any benefit sought remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and should be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). The veteran 
is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of 
the claim.  See 38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


